Citation Nr: 1446575	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial staged rating in excess of 20 percent for thoracic plexus intercostal neuritis with disc bulge, from May 1, 2004 to April 28, 2010.
 
2.  Entitlement to an initial staged rating in excess of 40 percent for thoracic plexus intercostal neuritis with disc bulge, from April 29, 2010.
 
3.  Entitlement to an initial compensable rating for chronic sinusitis, prior to April 29, 2010.
 
4.  Entitlement to an initial staged rating in excess of 30 percent for chronic sinusitis, since April 29, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and JG


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran entered active duty for training in December 1994 and completed that training in April 1995.  The veteran has been granted service connection for disabilities incurred during that service, so it is considered active duty.  The veteran also served additional unverified periods in a reserve component (a state Army National Guard). 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision which, in pertinent part, denied service connection for thoracic plexus neuritis and for chronic sinusitis.  In October 2003, the Board Remanded the appeal.  In October 2008, the Board granted service connection for thoracic plexus intercostal neuritis with disc bulge and for chronic sinusitis.  In a rating decision issued in February 2009, the RO assigned a 10 percent evaluation for thoracic plexus intercostal neuritis, effective September 2, 1999, and a 20 percent evaluation from May 1, 2004.  A noncompensable evaluation was assigned for chronic sinusitis.  The veteran disagreed.  Although the initial evaluation for thoracic plexus neuritis was increased to 40 percent from April 29, 2012, and the initial evaluation for sinusitis was increased to 30 percent from April 29, 2012, that date, the appeal continues.  

In November 2000, the veteran, assisted by his attorney, testified at a personal hearing before the RO.  The transcript of that hearing is associated with the physical claims file.  In July 2008, the Veteran testified before a Veterans Law Judge (VLJ) other than the undersigned, and that transcript is associated with the claims file.  In this case, the Veteran has presented testimony at hearings held by two different VLJs.  Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707; see Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).   That requirement has been met in this case, as the testimony at the 2008 Travel Board hearing addressed the Veteran's claims for service connection for a back disability and a sinus disability.  Subsequent to the 2008 hearing, service connection for a back disability and a sinus disability have been granted.  Therefore, the claims addressed before the VLJ who conducted the 2008 Travel Board hearing are not on appeal at this time, and the VLJ who conducted the 2008 Travel Board hearing need not participate in this decision.  The Board may proceed without prejudice to the Veteran.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby). 

In July 2011, the Veteran, and a friend, JG, testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the physical claims file.  By a decision issued in January 2012, the Board Remanded the claims listed on the title page of this decision.

During the pendency of this Remand, the Veteran raised additional claims, and a provisional rating decision was issued in May 2013.  The Veteran submitted additional evidence, and stated disagreement with the May 2013 rating decision.  In addition, the Veteran stated that he wanted to seek an increased evaluation for his service-connected chronic back pain.  In October 2013, the Veteran also contended that he was unemployable because of his service-connected disabilities.  The Veteran and his representative were notified that the communication from the Veteran was not accepted as a notice of disagreement, because the May 2013 decision was a provisional rating decision.  The paper claims folders and the electronic records before the Board do not disclose that the Agency of Original Jurisdiction (AOJ) has taken further action with respect to the May 2013 rating decision.  The Board does not have jurisdiction over those claims.

The Veteran submitted a formal claim for individual unemployability due to service-connected disabilities (TDIU) in 2013, along with additional claims for service connection submitted at that time.  Since the outcome of the formal TDIU claim submitted in 2013 may depend on the outcome of claims addressed in the May 2013 provisional rating decision, over which the Board has no jurisdiction at this time, and because a claim for TDIU is pending before the AOJ but not yet adjudicated, the Board does not infer a TDIU claim at this time.  

The claims for an initial evaluation in excess of 20 percent for thoracic plexus intercostal neuritis with disc bulge from May 2004 through April 29, 2010, and for an evaluation in excess of 40 percent from that date, and for an initial staged rating in excess of 30 percent for chronic sinusitis from April 29, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 29, 2010, the veteran's chronic sinusitis was manifested primarily by several episodes yearly of non-incapacitating sinusitis not requiring antibiotic treatment for 4 weeks at a time or longer, but was not manifested by more than one or two incapacitating episodes of sinusitis yearly requiring 4 or more weeks of antibiotic treatment.  


CONCLUSION OF LAW

The criteria for an initial, compensable, 10 percent rating for chronic sinusitis, but no higher rating prior to April 29, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.97, Diagnostic Code 6510 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

With claims for increased ratings, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's service-connected sinusitis is currently evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6510, which provides criteria for evaluating sinusitis.  Diagnostic Codes 6510 to 6514 are subsumed into the General Rating Formula for Sinusitis (General Rating Formula).  See 38 C.F.R. § 4.97, General Rating Formula.  Under the General Rating Formula, a 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6514.

In November 2000, the Veteran testified that he sometimes had spontaneous bleeding from his nostrils at times with sinus infections, and had recently required emergency department care.  He stated that he sometimes required antibiotics and continuously required anti-inflammatories and nasal sprays.  He testified that nasal polyps were suspected.

On VA examination conducted in August 2001, there was mucosal edema of the nasal cavities and turbinates bilaterally.  No polyps were present.  The veteran reported that he was not having any acute sinusitis at that time.  At a Travel Board hearing in July 2008, the Veteran testified that he continued to suffer from sinusitis several times each year and sometimes required treatment with antibiotics.  There are no private treatment records which reflect treatment of sinusitis during this period.  

The available VA outpatient treatment records primarily disclose treatment of back pain and migraine headaches, but there are no treatment records disclosing treatment of sinusitis.  However, it appears that the VA treatment records from 2004 through 2008 may be incomplete.  The available list of medications dispensed by VA shows that antibiotics were dispensed an average of yearly during the period from 2004 through 2008, although the medications list does not state what disorders the antibiotics were intended to treat.  Therefore, the Veteran's testimony in 2008 as to his symptoms at that time is accepted as credible evidence of his symptoms at that time, although his testimony was provided as to service connection rather than as to severity of symptoms.

On VA examination conducted in April 2010, the Veteran reported that he was on antibiotics for a sinus infection.  He reported that he had several incapacitating episodes of sinusitis requiring lengthy antibiotic treatment and several non-incapacitating episodes on average yearly.  He reported being on antibiotic for 4 to 6 weeks at a time an average of six times per year.  The Veteran reported that he was on antibiotics, twice-daily Flonase, and twice-daily nasal saline.  He reported having such symptoms as headache, fever, nasal drainage, sinus pain, itchy nose, watery eyes, and burning in the nose and sinuses.  The Veteran did not have obstruction, nasal polyps, tissue loss, or other objective findings.  The Veteran stated that he had lost two weeks from work in the past year due to sinus problems.  

The Veteran submitted statements from supervisors and co-workers stating that they had observed the Veteran to complain of sinus pain and headaches, and that he frequently had to seek medical treatment.  However, records received from each of the private physicians identified by the Veteran disclose no notations prior to April 29, 2010 regarding treatment of a sinus disorder.  

The evidence shows that throughout the appeal, which began with a September 1999 claim for service connection, the Veteran has experienced, at fluctuating intervals, continuing nasal drainage, nasal congestion, facial pain or tenderness, and headaches, burning in the nose and sinuses, watery eyes, and fever, among other reported symptoms.  A 10 percent rating is warranted if the Veteran has one or two incapacitating episodes of sinusitis or up to six non-incapacitating episodes each year.  The evidence of ongoing symptoms during the course of the appeal does not provide complete information for each year reflecting the specific number of incapacitating and non-incapacitating episodes each year.  However, the Veteran's testimony, together with the findings on VA examinations, reflects that the criteria for a 10 percent rating have been met at least some years during the period from September 1999 to April 2010.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has manifested ongoing symptoms which meet the criteria for a 10 percent evaluation during at least 50 percent of the period at issue, prior to April 29, 2010.  

From April 29, 2010, a 30 percent evaluation is in effect.  That rating is addressed in the Remand below.  The Board has considered whether the Veteran met the criteria for a 30 percent evaluation prior to that date.  However, given the lack of VA or private clinical records, the evidence that is sufficient to warrant a 10 percent evaluation does not warrant assignment of a 30 percent evaluation.  

Although the Veteran reported, at his April 2010 VA examination, that he had up to six incapacitating episodes of sinusitis on average yearly and up to 5 incapacitating episodes yearly, the Veteran has clearly reported and testified that his symptoms have increased in severity over time.  The evidence during the early part of the appellate period reflects that the Veteran sought treatment for sinusitis less frequently than he did by the time of the April 29, 2010 VA examination.  

The Veteran's reports and testimony are accepted as sufficiently probative to warrant a finding that he was anticipating that number of incapacitating and non-incapacitating episodes during the year including the 2010 VA examination, but not as sufficiently probative to establish that he had experienced four to six incapacitating episodes in the year prior to April 29, 2010.  In particular, the Veteran provided no private evidence or VA evidence that a VA or private provider ordered or that a private or VA pharmacy dispensed at least four courses of antibiotic lasting at least four weeks for each course.  

To warrant an increased rating under Diagnostic Code 6510, the evidence must show that the Veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or upon a showing of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

There is no evidence which specifically shows the frequency of incapacitating episodes and non-incapacitating episodes of sinusitis yearly.  However, the Veteran provided a copy of a computer-generated leave-used summary which reflects that, from 1998 to August 2011, the Veteran used 1,021.75 hours of sick leave.  That sick leave usage would average about 100 hours of sick leave used per year for the period shown.  The Veteran testified that most of his sick leave usage, about 60 percent, was due to his service-connected back disability.  That would mean that approximately 40 hours of sick leave usage was required for service-connected chronic sinusitis each year from September 1999 to August 2010.  Usage of 40 hours of sick leave per year, on average, is consistent with the 10 percent initial rating granted in this decision, but is not consistent with a 30 percent, or higher rating.  As the Veteran himself has furnished this information and indicated that it is correct, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for chronic sinusitis prior to April 29, 2010.

Extraschedular consideration

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His chronic sinusitis is characterized by numerous symptoms that are set forth in the rating criteria.  Because these manifestations are contemplated in the applicable rating criteria, the Board has carefully compared the level of severity and symptomatology of the Veteran's chronic sinusitis with the criteria found in the rating schedule.  In sum, the Board finds that he has not described functional effects that are exceptional or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his chronic sinusitis are consistent with the degree of disability addressed by the evaluation granted in this decision.  Moreover, the Veteran himself has supplied specific evidence which establishes that chronic sinusitis did not result in an unusual occupational impact.  

The rating criteria are adequate to evaluate the Veteran's chronic sinusitis and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER

A 10 percent initial rating for chronic sinusitis is granted, prior to April 29, 2010.
REMAND

Historically, the veteran sought service connection for a thoracic back disability in 1999, and that claim was first denied in September 2000.  The claim for service connection was remanded by the Board in October 2003, and was granted by the Board in October 2008.  The Board's October 2008 decision was effectuated by a February 2009 rating decision which granted a 10 percent evaluation prior to May 1, 2004 and a 20 percent initial evaluation thereafter.  Additionally, a 40 percent evaluation is in effect since April 29, 2010.  The veteran disagreed with the assigned initial staged evaluations in March 2009, the month after the initial evaluations were assigned, and he has continued to disagree with the evaluations.

The veteran's claim for increased initial staged ratings, in effect, arises from his initial 1999 claim for service connection.  Generally, where the law or regulation changes after a claim has been submitted but before the adjudication process has been concluded, the version most favorable to the Veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the Veteran is entitled to consideration under the regulations in effect in 1999, or any amended or revised regulations during this period that would be more favorable (but only from the effective date of a favorable revision).  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.

The Veteran's thoracic pain disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293-5243.  That Diagnostic Code has been amended during the pendency of this claim, increasing the complexity of rating the claim, as noted in the September 2009 statement of the case (SOC).  Unfortunately, the Board does not find discussion of applicability of any Diagnostic Code other than DC 5293, or DC 5243, as revised.  In particular, there is no medical opinion as to whether the Veteran's neurologic disability and range of motion disabilities are separate impairments which may be separately rated, resulting in a rating more favorable to the Veteran.  This regulatory provision is applicable to the staged rating remaining on appeal.  Moreover, it is not clear to the Board that the medical opinions support the applicability of DC 5293-5243.  During Remand, more specific development of the medical evidence as to the medical diagnosis(es) should be conducted.  

June 2012 and July 2012 VA clinical records associated with Virtual VA following the Board's January 2012 Decision and Remand reflect that the Veteran required hospitalization in June 2012.  It appears that the Veteran was an inpatient at a VA Medical Center after transfer to VA from a private facility.  No records from a VA inpatient hospitalization since April 2010 are associated with the record.  No private emergency department treatment records or private inpatient treatment records dated after April 2010 are of record.  

The Veteran stated he required "back surgery" in 2006.  The clinical records associated with the physical and electronic claims files include records prior to 2004 and records from 2007 to the present, but it is not clear that all VA treatment records dated in 2004 to 2007, including the records from 2006, are complete.  The RO should be asked to provide a specific negative response verifying that no additional VA treatment records for 2006 are available, if no additional VA inpatient or outpatient treatment records for the period from 2004 to 2007 are available.  

Additionally, the Board is unable to locate VA or private treatment records dated in 2011, although some 2010 and 2012 VA outpatient treatment records are available for review.  An attempt to obtain more complete VA records and to afford the Veteran an opportunity to submit or identify more complete private treatment records is required.

The Veteran's most recent VA examination to determine the severity of chronic sinusitis was conducted in April 2010.  At his 2011 hearing before the Board, the Veteran testified that this disability was increasing in severity.  The Veteran should be afforded updated VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or identify records of private clinical treatment, private emergency department treatment, and private inpatient hospitalization from April 2010 to the present.  Afford the Veteran an opportunity to submit complete records of private treatment by any provider from April 2010 to the present.  In particular, advise the Veteran that no records of private treatment of thoracic pain are of record, other than a general medical statement from PH, MD, dated in 2012.  

Advise the Veteran that he may submit or identify any non-VA medical records or non-clinical records that could assist him to substantiate a claim on appeal, such as, for example, records of medications such as antibiotics for treatment of sinusitis obtained from a non-VA pharmacy, records of time missed from employment specific to the period from April 29, 2010, to the present, and the like.  

2.  Obtain VA inpatient and outpatient treatment records from April 29, 2010, to the present.  Associate a computerized list of all VA appointments for the Veteran from April 29, 2010, to the present with the physical or electronic files.  

Associate a list of medications dispensed by VA from April 29, 2010, to the present.  

3.  After the Veteran has been afforded the opportunity to provide or identify private clinical records and non-medical records from April 29, 2010, to the present, and after complete VA clinical records are associated with the physical or electronic claims files, the AOJ should determine whether additional medical evidence or opinion is required to determine the severity of sinus disability during the relevant period.  

If additional opinion is required as to the severity of chronic sinusitis, a review of the evidence or additional VA examination as necessary should be conducted.  In particular, the reviewer of examiner should address whether the Veteran meets the criterion for a 50 percent evaluation, that is, whether he has had radical sinus surgery after osteomyelitis, or has near-constant sinusitis after repeated surgeries, as specified in DC 6510.  The examiner or reviewer should be asked to provide an opinion as to the onset date of the increase in severity of sinusitis above the level for the 30 percent evaluation, from April 29, 2010.

4.  The Veteran should be afforded VA examination(s) as necessary to describe the current severity of manifestations of the service-connected thoracic disability.  The VA examiner(s) should be asked to reconcile the somewhat conflicting medical evidence as to the appropriate diagnosis for the thoracic disability, to include addressing whether the Veteran meets the criteria for a separate evaluation for neurologic and musculoskeletal disability.  If so, the examiner should provide an opinion as to the onset of neurologic symptoms separate from range of motion disability.  The examiner should describe symptoms attribute to the separate back disability and neurologic disability, or explain why the symptom are not separable.  

5.  Then, readjudicate each remanded claim remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


